PER CURIAM.
Donna M. Briggs seeks to appeal the district court’s orders imposing sanctions based on Briggs’ failure to comply with a protective order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Briggs seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. See Fox v. Capital Co., 299 U.S. 105, 107, 57 S.Ct. 57, 81 L.Ed. 67 (1936); Law v. NCAA, 134 F.3d 1438, 1440 (10th Cir.1998); In re Licht & Semonoff, 796 F.2d 564, 568 (1st Cir.1986). Accordingly, we dismiss the appeal for lack of jurisdiction. We also deny Briggs’ motion to supplement the record with the entire record of the district court, as the entire record is not necessary in this interlocutory appeal. We likewise deny Briggs’ motion to recuse the judges of this court. Finally, we deny the motion to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.